On Rehearing.
Wyi.y, J.
It is not alleged in the answer that the defendant sought to correct the errors complained of in the assessment of her property, by making application to the State Board of Assessors, pursuant to sections 45 and 50 of act No. 42 of the acts of 1871. Furthermore, the constitutionality of that provision of said sections, making the decision of said board of assessors “final as to the valuations in said assessment rolls,” was not raised in this case. The constitutionality of a law will not be considered where an issue to that effect has not been raised in the case.
Rehearing refused.